ALLOWANCE

Response to Amendment
Applicant's amendment filed on 04/27/2022 has been entered.  Claims 1, 3, 5-7, 10, 14, and 15 have been amended.  Claims 2, 8, 9, and 13 have been cancelled.  Claims 16-20 have been added.  Claims 1, 3-7, 10-12, and 14-20 are still pending in this application, with claims 1, 7, and 18 being independent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Benoit (Reg. No. 76,383) on 08/12/2022.
The application has been amended as follows:
1. (currently amended) A lamp assembly for a vehicle, comprising: 
a plurality of light-emitting diodes (LEDs) mounted in or on the vehicle, the plurality of LEDs being arranged in a linear pattern; 
a first light pipe member disposed longitudinally in alignment with the linear pattern of the plurality of LEDs, wherein the light pipe is positioned at a first distance from the plurality of LEDs, the first light pipe member being configured to receive light emitted from the plurality of LEDs and project a corresponding plurality of lit images;
a second light pipe member disposed longitudinally adjacent the first light pipe member, wherein the second light pipe member is positioned at the first distance from the plurality of LEDs; and 
an optical sheet disposed between the plurality of LEDs and the first and second light pipe members, the optical sheet being configured to homogenize the light received from the plurality of LEDs to provide a first homogenous line image and a second homogenous line image, wherein the first and second homogenous line images have a uniform intensity and light output.

3. (Currently Amended) The lamp assembly of claim 1 wherein the first distance is greater than a diameter of the first light pipe member.

5. (Currently Amended) The lamp assembly of claim 1 wherein an the optical sheet is disposed directly adjacent the light pipe and the second light pipe member.

6. (Currently Amended) The lamp assembly of claim 5 wherein the optical sheet comprises a plurality of light-modifying elements, the plurality of light-modifying elements being configured for diffusing light along a longitudinal direction of the first and second light pipe members for smoothing light from the plurality of LEDs.

18-20. (canceled)


Allowable Subject Matter
Claims 1, 3-7, 10-12, and 14-17 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a plurality of LEDs mounted in or on the vehicle and arranged in a linear pattern, a first light pipe member extending along the LEDs and at a first distance from the LEDs, a light incident side corresponding to the LEDs and the first light pipe member projecting a corresponding plurality of lit images; a second light pipe member oriented parallel to the first elongated optical member and at the first distance from the LEDs; and an optical sheet disposed between the LEDs and the first and second elongated optical members, the optical sheet homogenizing the light from the LEDs to provide a first and second homogenous line image, wherein the first and second homogenous line images have a uniform intensity and light output as specifically called for the claimed combinations.
The prior art taken as a whole does not show nor suggest a plurality of LEDs mounted to a PCB to form a linear array of LEDs, a primary light pipe disposed adjacent to the LEDs and aligned longitudinally along the linear array of LEDs, light from the LEDs traveling transversely thought the primary light pipe; a first optical sheet disposed adjacent the primary light pipe for homogenizing light from the primary light pipe to form a lit line image along a longitudinal length of the primary light pipe, the first optical sheet position a distance from the LEDs to form a gap therebetween; a secondary light pipe adjacent the first optical sheet opposite the primary light pipe, such that homogenized light from the first optical sheet is configured to illuminate the secondary light pipe for providing a lit line image as specifically called for the claimed combinations.
The closest prior art, Larsen et al. (US 2015/0330593) teaches several and their specifics as rejected in the office action on 01/27/2022.
However Larsen fail to disclose light pipes arranged parallel to a linear row of LEDs arranged with or without a space between the LEDs and the light pipe with spot images on the light pipe and a diffuser adjacent the light pipe and a second light pipe adjacent the first optical sheet and light from the diffuser entering the second light pipe as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Larsen reference in the manner required by the claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T EIDE/Examiner, Art Unit 2875